DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 Mar 2021 has been entered.
 Response to Arguments
Applicant respectively submits the originally filed specification provides sufficient clarity for how torque is transferred.
The examiner is taking the understanding that the ‘guide dolly assembly’ (#38) slides up and down on ‘guardrails’ (#24) and ‘top drive’ (#30) is connected to the ‘guide dolly assembly’ via the ‘torque tube’ (#36), even though the figures don’t specifically illustrate this in one drawing. 
Applicant’s arguments, see Remarks page 8 line 19, filed 04 Mar 2021, with respect to the specification have been fully considered and are persuasive.  The objection of 05 Oct 2020 has been withdrawn. 
Remarks page 9 line 15, filed 04 Mar 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of 05 Oct 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 15, filed 04 Mar 2021, with respect to the rejection(s) of claim(s) 1 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richardson  (USP 5,251,709).
Applicant’s arguments, see Remarks page 11 line 15, filed 04 Mar 2021, with respect to the rejection(s) of claim(s) 9 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richardson (USP 5,251,709).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 8-14 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson (USP 5,251,709).
Regarding claim 1, Richardson discloses 
a top drive (generally labelled Fig 2 #30); 
a torque tube (Fig 6 #90) having a first end and a second end; and 
a traveling block (#18); 
wherein said torque tube is connected to said travelling block on said first end [top] and is slidingly (Fig 8) connected (lower) to said top drive on said second end.  
Regarding claim 2, Richardson discloses further comprising: 
a mud hose (Fig 10 #122 best seen in Fig 4) located on said travelling block such that a lower end of a bending radius of said mud hose is high away from a drill floor.  
claim(s) 3 and 13, as best understood in regard to the indefinite rejection above, Richardson discloses wherein said torque tube [90] is provided with an attachment point (Fig 6 or 7) for securing said top drive in a fixed position (interpreted as restricted to a vertical movement only) on said torque tube.  
Regarding claim 4, Richardson discloses further comprising: 
a guide dolly assembly (Fig 6 #70) affixed to said torque tube [90].  
Regarding claim 5, Richardson discloses further comprising a top drive gearbox (#62) on said top drive (Fig 10), wherein said guide dolly assembly [70] is located above (Fig 5) said top drive gearbox.  
Regarding claim(s) 6 and 12, Richardson discloses wherein: 
said top drive, said travelling block, said torque tube, and said guide dolly assembly are adapted to be transported as one assembled unit (Col 3 line 65- Col 4 line 1).  
Regarding claim 8, Richardson discloses further comprising: 
a mast (#2) for supporting said traveling block [#18]; 
a guide dolly assembly (#70) affixed (Fig 6) to said torque tube [90]; and 
a guide rail (#86 track) on said mast (#2); 
wherein said top drive [30], said travelling block [18], said torque tube [90], and said guide dolly assembly [70] comprise an assembled unit (Fig 5 – interpreting assembled unit as all elements connected); 
wherein said guide dolly assembly [70] engages said guide rail [86] for guiding and transferring torque (Col 5 line 58-61 and Col 8 line 48-53) from said assembled unit to said mast.  
 claim 9, Richardson discloses a method of simultaneously guiding a top drive (#30) and a travelling block (#18) and transferring torque (Col 4 line 34-42) from said top drive into a guide rail (#86) on a mast (#2), the method comprising the steps of: 
connecting (Fig 3 explained Col 5 line 35) the top drive and the travelling block with a torque tube (#90); 
affixing (Fig 6) a guide dolly assembly (#70) to said torque tube [90]; 
engaging (Fig 6) the guide rail [86] on the mast [2] with said guide dolly assembly; and 
transferring (Col 4 line 34-42) torque from said top drive into said guide dolly assembly via said torque tube.  
Regarding claim 10, Richardson discloses further comprising: 
locating a mud hose (Fig 4 #122) on said travelling block [18] such that a lower end of a bending radius of said mud hose is high away (Fig 2) from a drill floor (#4).  
Regarding claim 11, Richardson discloses wherein: 
said guide dolly assembly [70] is located above (Fig 5) a top drive gearbox (#62) on said top drive [30].  
Regarding claim 14, Richardson discloses further comprising: suspending said top drive, said travelling block, said torque tube, and said guide dolly assembly on the mast as one assembled unit (Fig 2 – illustrated as one assembled unit).  
Allowable Subject Matter
Claim(s) 16-20 are allowed.
(s) 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672 
08 Apr 2021